Order entered April 11, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00128-CV

                 IN THE ESTATE OF ARDYCE DEUEL-NASH, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                              Trial Court Cause No. PR 13-682-1

                                             ORDER
         We GRANT appellant’s April 9, 2014 motion for an extension of time to file a brief. We

ORDER the brief tendered to this Court by appellant on April 8, 2014 filed as of the date of this

order.

         Appellee’s brief in this accelerated appeal is due May 1, 2014.

                                                        /s/   ADA BROWN
                                                              JUSTICE